internal_revenue_service department of ct reasury significant index no washington dc contact person telephone number ore eet 2d date dec legend employer a corporation b corporation c plan d plan e fiduciary f transaction g plan h plan i trust m trustee v trustee w page trust x trust y trust z dear this is in response to your request for a private_letter_ruling dated and and supplemented by letters dated submitted on your behalf by your authorized representative in support of your request you have submitted the following facts and representations employer a is a publicly traded corporation engaging in four principal lines of business automotive manufacturing directly in the united_states and through subsidiaries and joint ventures in many foreign countries automotive components manufacturing through corporation b a division of employer a financial services and telecommunications and satellite employer a engages in the automotive components business through corporation b corporation c and domestic and foreign subsidiaries and joint ventures employer a currently maintains two pension plans in which persons employed in the united_states in corporation b participate plan d and plan e employer a has established with trustee v a_trust to hold a portion of the assets of plan e trust y and a separate trust to hold a portion of the assets of plan d and certain other plans trust x employer a has also established with trustee v and trustee w as co-trustees a group trust for collective investment by such separate trusts trust z’ trust x trust y and trust z are intended to qualify under sec_401 of the internal_revenue_code code and exempt under sec_501 of the code trust x is a master_trust in which additional retirement plans participate plans may be added or removed as participants in trust x from time to time trust z is also intended to satisfy the requirements of revrul_81_100 1981_1_cb_326 fiscal_year ending september the taxable years of plans d and e and trusts x y and z is the trust x and trust y do not currently own any assets other than their beneficial interests in trust z trust z currently holds publicly traded and other readily marketable_securities or instruments both domestic and foreign trusts including group_trusts in addition to trusts x y and z have been established for the benefit of plan d and plan e to hold certain assets such additional trusts and trusts established for the benefit of retirement plans other than plan d and blo page plan e may participate from time to time in trust z fiduciary f as a named fiduciary with respect to plan d and plan e does not currently contemplate transferring an interest in any group_trusts other than trust z in connection with the division of plan d and plan e on employer a requested certain rulings under code sec_355 and related code sections pertaining to transaction g of corporation b occur on it is intended that transaction g a spinoff corporation b is currently organized as a division of employer a on employer a filed a ruling_request to confirm that certain corporation b-related international restructurings are tax-free to employer a and its subsidiaries these international restructurings are necessary to separate corporation b's operations from employer a’s operations in various countries so that employer a will be in a position to contribute those assets to corporation b in preparation for making corporation b an independent stand-alone corporation many of corporation b’s assets are intermingled with employer a's assets both domestically and abroad transactions necessary to prepare for transaction g corporation b as a stand-alone corporation include corporation b assets some of which are held by employer a’s foreign subsidiaries that also own employer a assets being segregated from employer a’s other assets and corporation b's assets then being contributed to the corporation b corporate entity these transactions will make corporation b a direct subsidiary of employer a whose only assets relate to the components business resulting in as part of the separation of corporation b assets from the other employer a assets employer a desires to transfer the assets and liabilities allocable to the employees of corporation b under plan d and plan e to new corporation b-sponsored retirement plans plan h and plan i to be established for such employees the transfer of assets and liabilities from plan e to new plan i was made through a plan division effective as of and liabilities from plan d to new plan h was made through a plan division effective on the final separation of corporation b from employer a which occurred on division complied with sec_414 of the code the transfer of assets each plan - in connection with the creation of plan h and plan i out of plan d and plan e corporation b shall cause to be established one or more separate trusts trust m a single master pension_trust with respect to plan h and plan i which is intended to qualify under sec_401 and sec_501 of the code not all of the assets of plan d and plan e which will be transferred to plan h and plan i in connection with the plan divisions are held by trusts x y and z accordingly it is expected that plan h and plan i would establish other trust arrangements in addition to trust m to hold all or a portion of such assets after the creation of plan h and plan i contributions to such plans may be made to the newly established trust m which may contribute such amounts to trust z in exchange for an interest therein however the assets attributable to plan h and plan i and held by trust z will not be initially transferred to trust m page employer a and corporation b expect that the assets of plan h and plan i currently invested in trust z will continue to be invested therein without interruption by reason of the separation of corporation b from employer a consequently plan h and plan i are expected to continue their participation in trust x and trust y following the applicable_plan split up although specific assets held by trust x and trust y may from time to time be physically transferred to trust m plan i will be added as a participating plan to trust y and the trust agreement amended accordingly and plan h will be added as a participating plan in trust x no transfer of any interest in trust z or other group trust is expected to occur solely as a result of the creation of plan h and plan i however subject_to the receipt of a favorable ruling from the internal_revenue_service service a beneficial_interest in trust z attributable to plan h and plan i will be transferred from trust x and trust y to the applicable trust m as of the effective date of the respective plan divisions the establishment of trust m in connection with plan h and plan i provides corporation b with greater flexibility with respect to the management of the assets of plan h and plan i trustee w as a trustee of trust z has entered into arrangements with foreign exchanges and foreign tax authorities to simplify and coordinate foreign tax withholding and transfer fee obligations with respect to trust z any change in the ownership to a new trust m would require new arrangements to be negotiated and put into place employer a recognizes that to physically transfer the ownership of assets and to incur additional administrative effort and expense will not be beneficial to participants in plan d and plan e therefore employer a hopes these obligations and additional costs can be avoided or minimized by not physically transferring the ownership of assets from trust z to trust m it is contemplated that the beneficial interests in trust z would be transferred from trust x and trust y to trust m in the event the service provides the requested relief employer a represents that no transfer of assets between trust x trust y and trust z will alter a the aggregate fair_market_value of plan d’s and plan e’s beneficial_interest in the aggregate assets of trusts x y and z or b the value of benefits available to any plan d and plan e beneficiary other than as required by sec_414 of the code based on the above you request the following letter_ruling the transfer of a beneficial_interest in a group trust in connection with a transfer in accordance with sec_414 of the code of assets and liabilities of a_trust participating in the group trust to another trust qualifying under sec_401 of the code does not cause the group trust to fail to qualify as a group trust within the meaning of revrul_81_100 bl page sec_501 of the code provides in part that a_trust described in sec_401 shall be exempt from income_tax sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a stock bonus pension or profit sharing plan of an employer for the exclusive benefit of its employees or their beneficiaries shall be qualified under this section if contributions are made to the trust by such employer or employees or both for the purpose of distributing to such employees or their beneficiaries the corpus and income of the fund accumulated by the trust in accordance with such plan sec_414 of the code provides in pertinent part that a_trust which forms a part of a plan shall not constitute a qualified_trust under sec_401 unless in the case of any transfer of assets or liabilities of such plan to any other trust plan after date each participant in the plan would if the plan then terminated receive a benefit immediately_after_the_transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the transfer if the plan had then terminated sec_401 of the code provides that a_trust shall not constitute a qualified_trust unless the plan of which such trust is a part provides that benefits under the plan may not be assigned or alienated federal_income_tax regulation sec_1_401_a_-13 states in relevant part that the term assignment includes - i any arrangement providing for the payment to the employer of plan benefits which otherwise would be due the participant under the plan and ii any direct or indirect arrangement whether revocable or irrevocable whereby a party acquires from a participant or beneficiary a right or interest enforceable against the plan in or to all or any part of a plan benefit payment which is or may become payable to the participant or beneficiary federal_income_tax regulation sec_1_401_a_-13 provides that an assignment does not include any arrangement for the transfer of benefit rights from the plan to another plan revenue_ruling rev_rul c b involves the tax exempt status of trusts forming parts of qualified_retirement_plans under which the individual trusts pool their assets in a group trust usually created for the purpose of providing diversification of investments where the group trust is declared to be part of the qualified_plan and the trust instruments creating both the participating and group_trusts provide that amounts shall be transferred from one trust to the other at the direction of the trustee of the participating trust revrul_81_100 sets forth certain requirements which a group trust must satisfy in order to be exempt from taxation under sec_501 of the code with respect to its funds which equitably belong to participating trusts described in sec_401 of the code in addition the be page status of individual trusts as qualified under sec_401 and exempt from taxation under sec_501 will not be affected by the pooling of their funds in a group trust if these requirements are satisfied of the requirements listed in revrul_81_100 the fourth requirement in particular states the group trust instrument prohibits assignment by a participating employer's trust of any part of its equity or interest in the group trust by making contributions to a participating trust which provides that from time to time amounts so contributed may be transferred to and from a specified group trust the employer and any participating employees in effect make contributions to the group trust for purposes of sec_401 of the code in general as defined in sec_1 a - the result of the requirements stated in revrul_81_100 is that assets held in the group trust are subject_to the same requirements concerning their use and the benefits they provide as are the assets held directly by the participating plans consequently the prohibition against assignment under sec_401 is applicable to group_trusts as indicated above the fourth requirement reflects the sec_401 rules c and a -13 c iv of the federal_income_tax regulations an assignment involves payment of a participant's benefit to his employer or an arrangement under which a party acquires from the participant a right or interest enforceable against the plan of all or part of the participant's benefit trust m has adopted and is a part of trust z the transfer to trust m of a beneficial_interest in trust z that is owned by trusts x and y but which is attributable to plans h and i as a result of a transfer of assets and liabilities made in accordance with sec_414 does not constitute an assignment as a result of the transfer of assets and liabilities being made through the plan divisions retirement benefits of the affected employees and beneficiaries remain unchanged they will be held in new trust m under new plans h and i maintained by corporation b as a stand-alone corporation the assets and liabilities allocable to the employees of corporation b are not being allocated to individuals other than those employees sec_401 and revrul_81_100 could not have intended sec_414 transfers to be assignments especially in cases where the new plan has adopted the group trust the split up of a plan involves the creation of additional plans out of a single_plan and a corresponding allocation of assets and liabilities among such plans all of the participants and beneficiaries of the original plan remain as participants and beneficiaries of at least one of the resulting plans and the terms of the retirement benefits are unchanged by such plan split up transfer of an interest in a group trust pursuant to a plan split up is fundamentally different than a sale_or_exchange of a group trust interest between unrelated retirement plans a accordingly it is ruled that the transfer of a beneficial_interest in a group trust in connection with a transfer in accordance with sec_414 of the code of assets and liabilities of a_trust participating in the group trust to another trust qualifying under sec_401 of the code does not cause the group trust to fail to qualify as a group trust within the meaning of rev_rul a2 -100 page the above ruling is based upon the assumption that plans d e h and i will be qualified under sec_401 of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours clgne jotor prove joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose ce boe
